UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2012 ITEM 1. REPORT TO STOCKHOLDERS ANNUAL REPORT TO SHAREHOLDERS Premier Money Market Shares Treasury Portfolio March 31, 2012 Contents 3 Portfolio Management Review 7 Investment Portfolio 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 22 Information About Your Fund's Expenses 23 Tax Information 24 Other Information 25 Summary of Management Fee Evaluation by Independent Fee Consultant 29 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Over the fund's most recent 12-month period ended March 31, 2012, money markets were responding to alternating degrees of perceived risk in the global financial markets, with short-term rates rising or falling slightly in response to the current state of the European sovereign debt crisis. Last summer, the political standoff in the United States related to the raising of the U.S. debt ceiling spurred volatility in financial markets. The extreme difficulties that Congress encountered in coming to an agreement regarding the debt ceiling made up a large part of the rationale cited by Standard & Poor's in deciding to downgrade U.S. debt from AAA to AA+ on August 5, 2011. However, the United States' role as a perceived "safe haven" for fixed-income investors worldwide has thus far remained unchanged. In addition, credit downgrades of various domestic and international banks and "credit watches" instituted by ratings agencies on some European countries exerted pressure on the money markets. By the first quarter of 2012, however, extraordinary efforts by the European Central Bank to ensure adequate funding access at low rates for the Continent's major banks had reassured investors and led to a significant rally in global financial markets. At the same time, demand for the safety of Treasury instruments declined as investors pursued higher risk and Treasury money market yields gradually advanced, along with yields of other money market securities. By the second half of March, some investors had retreated to Treasuries — and Treasury yields had edged back down — as Spain's lack of action in addressing its needed austerity and fiscal reforms brought some additional worry back to financial markets. "During the period, a large percentage of portfolio assets was invested in overnight Treasury repurchase agreements for relative yield, flexibility and liquidity purposes." Positive Contributors to Fund Performance We were able to maintain a yield that is in line with other similar money market funds. With short-maturity yields trading in a range throughout most of the period, we pursued a "barbell" strategy for the fund: During the period, a large percentage of portfolio assets was invested in overnight Treasury repurchase agreements for relative yield, flexibility and liquidity purposes. At the same time, we purchased six-month to one-year Treasury securities to take advantage of more attractive rates within that portion of the yield curve. Negative Contributors to Fund Performance During the period, our decision to keep a significant percentage of portfolio assets in overnight repurchase agreements cost the fund some yield, but we believe that this represented a prudent approach to maintaining a high level of portfolio quality and liquidity. Portfolio Performance (as of March 31, 2012) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. 7-Day Current Yield Treasury Portfolio — Premier Money Market Shares %* Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the portfolio's shares outstanding. * The investment advisor has agreed to voluntarily waive fees/reimburse expenses. This waiver may be changed or terminated at any time without notice. Please call your financial advisor for the most current yield information. Outlook and Positioning The U.S. Federal Reserve Board (the Fed) has recently stated that it intends to keep short-term rates near zero at least through late 2014 in order to keep positive momentum going for the U.S. economy. A major headwind to improved economic and financial market prospects continues to come from uncertainty over the European sovereign debt crisis. With several European countries facing austerity measures, Europe is on the precipice of a recession. Market participants are urgently wishing for concrete and permanent solutions to the European crisis to encourage further global economic progress and reduce financial market uncertainty. The fund seeks to provide maximum current income consistent with stability of capital. We continue our insistence on the highest credit quality within the fund. We also plan to maintain our conservative investment strategies and standards. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive yield for our shareholders. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of each fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Repurchase agreement (overnight repo) is an agreement between a seller and a buyer, usually of government securities, where the seller agrees to repurchase the securities at a given price and usually at a stated time. Repos are widely used money market instruments that serve as an interest-bearing, short-term "parking place" for large sums of money. Sovereign debt is debt that is issued by a national government. Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. The fund's credit quality does not remove market risk and is subject to change. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. The barbell strategy involves purchasing bonds with a variety of long- and short-term maturities. Investment Portfolio as of March 31, 2012 Principal Amount ($) Value ($) Government & Agency Obligations 40.6% U.S. Treasury Obligations U.S. Treasury Bills: 0.09%*, 4/5/2012 0.092%*, 6/21/2012 0.11%*, 5/17/2012 0.125%*, 8/23/2012 0.15%*, 9/13/2012 U.S. Treasury Notes: 0.375%, 8/31/2012 0.375%, 10/31/2012 0.625%, 6/30/2012 0.625%, 7/31/2012 0.625%, 2/28/2013 0.75%, 5/31/2012 1.375%, 4/15/2012 1.375%, 10/15/2012 1.375%, 11/15/2012 1.375%, 1/15/2013 1.375%, 3/15/2013 1.75%, 8/15/2012 3.375%, 11/30/2012 4.5%, 4/30/2012 4.75%, 5/31/2012 4.875%, 6/30/2012 Total Government & Agency Obligations (Cost $1,594,273,384) Repurchase Agreements 49.9% Barclays Capital, 0.08%, dated 3/30/2012, to be repurchased at $180,001,200 on 4/2/2012 (a) BNP Paribas, 0.05%, dated 3/30/2012, to be repurchased at $134,000,558 on 4/2/2012 (b) BNP Paribas, 0.08%, dated 3/30/2012, to be repurchased at $250,003,333 on 4/5/2012 (c) Citigroup Global Markets, Inc., 0.05%, dated 3/30/2012, to be repurchased at $158,398,497 on 4/2/2012 (d) Citigroup Global Markets, Inc., 0.14%, dated 3/28/2012, to be repurchased at $250,006,806 on 4/4/2012 (e) Credit Suisse Securities (U.S.A.) LLC, 0.07%, dated 3/30/2012, to be repurchased at $100,000,583 on 4/2/2012 (f) JPMorgan Securities, Inc., 0.05%, dated 3/30/2012, to be repurchased at $126,355,226 on 4/2/2012 (g) Merrill Lynch & Co., Inc., 0.05%, dated 3/30/2012, to be repurchased at $313,001,304 on 4/2/2012 (h) The Goldman Sachs & Co., 0.13%, dated 3/26/2012, to be repurchased at $350,008,847 on 4/2/2012 (i) The Toronto-Dominion Bank, 0.05%, dated 3/30/2012, to be repurchased at $100,000,417 on 4/2/2012 (j) Total Repurchase Agreements (Cost $1,961,752,537) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,556,025,921)+ Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $3,556,025,921. (a) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Note 10/31/2014 U.S. Treasury Bond 2/15/2040 Total Collateral Value (b) Collateralized by $135,837,200 U.S. Treasury Note, 1.0%, maturing on 8/31/2016 with a value of $136,680,099. (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Inflation Indexed Bond 4/15/2032 U.S. Treasury Inflation Indexed Notes 1.375-2.625 7/15/2017- 1/15/2020 U.S. Treasury STRIPS Zero Coupon 11/15/2029 Total Collateral Value (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Inflation Indexed Bond 1/15/2029 U.S. Treasury Inflation Indexed Note 7/15/2014 Total Collateral Value (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Inflation Indexed Notes 1.625-2.0 7/15/2013- 1/15/2015 U.S. Treasury Note 3/15/2015 Total Collateral Value (f) Collateralized by $78,685,000 U.S. Treasury Bond, 4.75%, maturing on 2/15/2041 with a value of $102,005,016. (g) Collateralized by $145,569,233 U.S. Treasury STRIPS, with various maturity dates of 5/15/2017-11/15/2020 with a value of $128,883,325. (h) Collateralized by $312,036,600 U.S. Treasury Notes, with various coupon rates from 0.875-1.75%, with various maturity dates of 3/31/2014-1/31/2017 with a value of $319,260,060. (i) Collateralized by $533,678,933 U.S. Treasury STRIPS, with various maturity dates of 11/15/2012-5/15/2038 with a value of $357,000,000. (j) Collateralized by $97,623,600 U.S. Treasury Bonds, with various coupon rates from 3.125-4.5%, with various maturity dates of 5/15/2038-2/15/2042 with a value of $102,000,024. STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligations (k) $
